Per curiam.
The declaration is bad. It ought to have ftated, not only the injury, but how it arofe. If this be neceffary in this court, it is more fo before inferior tribunals, whefe proceedings may be reviewed here. Unlefs the cauffe of action be ftated with certainty, it is impoffible for us to know whether the juftice had jurifdidtion or not. This very fuit may, for aught that appears, have been in flander, or for an afiault and battery, or for fome other matter not cognizable before a juftice. Nor does it appear by any part of t-he record (none of the teftimony being returned) what kind of adtion was proved by the witneffes. The judgment muft, therefore, be reverfed as ith cofts.